— Appeal by the defendant from a sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed October 18, 1991, the sentence being a determinate term of one year imprisonment pursuant to CPL 420.10 (4) for failure to make restitution.
Ordered that the sentence is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
The defendant was properly sentenced to a determinate term of one year imprisonment pursuant to CPL 420.10 (4) for his failure to make restitution as directed in the original sentence imposed. We reject the defendant’s double jeopardy claims. CPL 420.10 (4) authorizes the court to impose sentence for failure to make restitution. That sentence constituted a sanction for an act which is separate and distinct from the crime committed by the defendant and his previous violation of probation.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.